Beck, Ch. J.,
dissenting. — I. It will be observed that the action in this case is brought upon the contract executed by defendant, which obligates him to contribute twenty acres of land toward the liquidation of the debt of the church. The conditions of the contract to be performed by the church have been fulfilled. The consideration upon which defendant’s promise is based has passed from the plaintiff. There is no question raised by the demurrer upon these points. The ease as presented by the pleadings is this: The defendant, for a sufficient consideration, which has passed, promised to contribute (pay) to plaintiff “twenty acres of land, ” without a more particular description of the property. The demurrer sets up the defense that the contract is so indefinite that the law will not enforce it. The indefiniteness pertains to the description of the land, or, rather, the want of description. The point decided in the foregoing opinion of the majority is that for this indefiniteness the contract will not be enforced.
In my opinion parol evidence is always admissible to apply a written contract to its subject. If the language of the contract does not with sufficient explicitness describe the subject it may be identified by parol evidence.
Suppose A., in Consideration of three hundred dollars paid *435him, agrees to deliver (pay) to B. twenty head of cattle, will it be seriously claimed that B. cannot maintain an action on the contract because of the indefiniteness or want of description of the cattle? Surely not. The law will permit him by parol evidence to apply A..’s promise to the subject contemplated. The contract is regarded as partly in writing and partly in parol, and oral evidence, from the necessity of the case, is admissible to establish that part of the agreement which rests in parol.
These rules are familiar, and of constant application. The case supposed is the precise case before us. Neither law nor chancery will send a party away without affording him a remedy upon a contract of this kind. Each will ascertain the true intention of the parties by evidence which will apply the contract to its subject.
No question arises in this case in regard to notice to other parties. If the instrument is required by law to impart notice to third persons, the description of the subject should be sufficient to direct the mind to evidence whereby the subject could be identified. Smith & Co. v. McLean, 24 Iowa, 322. But no question of notice arises in this case.
II. In my opinion the doctrine of ambiguities has no'application to this case. There is no ambiguity in the instrument as to its terms; the obligations of the parties are clearly expressed. The subject-matter of the contract to which the obligation of defendant is to be applied is not specifically described. This is not the ambiguity to which the rules of evidence announced in the opinion of my brothers apply, and forbid the introduction of oral evidence to discover the true intention of the parties.
I can better express the doctrine of the law, which I insist is applicable to this case, by using the language of a learned writer, than by words of my own. Mr. Chitty says: “Where the terms of the written instrument are clear, and oral evidence is used to point the application to this or that subject-*436matter, the oral evidence does not usurp the authority of the written instrument. It is the instrument which operates. The oral evidence does no more than, assist its operation by pointing out and connecting it with the proper subject-matter. It acts in aid and assistance of the written instrument, and performs that duty which, on every application of a written instrument, must be accomplished by means of extrinsic evidence; that is,it points out the precise object to which the instrument is applicable.” Chitty’s Contracts, 104.
The views I have expressed are, I think, in accord with the authorities which are extensively referred to and discussed in 2 Cowen & Hill, and Edwards’ Notes on Phillipps on Evidence, 751, et seq., and 761, et seq.
In my opinion the judgment of the District Court sustaining defendant’s demurrer to plaintiff’s petition is erroneous, and ought to be
Reversed.